DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/7/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LaFrance-Linden (US 20080098332 A1). The last interview summary indicates that the “amendment to the independent claims…overcomes the prior art of record”. However, reliance is still being made on several prior art references previously relied upon. Despite indication in the latest interview summary, and after further analysis, Examiner has determined that Bakman (US 8738972 B1) in view of LaFrance-Linden (US 20080098332 A1), and further in view of Anstey (US 20050228878 A1), a new combination of references teaches the amended independent claim.
Bakman teaches a method for issuing a recommendation from a root cause and impact analysis of a set of correlated events received from monitoring the virtualized 
Anstey teaches “determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first virtual computing instance and the second condition associated with the second virtual computing instance are both met” in ¶14 ¶3, aggregate evaluation of a selected metric for a group of resources (first virtual computing instance and the second condition associated with the second virtual computing instance) of the plurality of resources, further adjusting the aggregate evaluation of the selected metric in response to evaluation criteria (compound rule for the aggregate evaluation) and determining if any predetermined thresholds is met (if the compound rule is satisfied for the group of selected resource). In ¶6, Anstey teaches determining an aggregate evaluation of a selected metric for a group of resources of the plurality of resources in fig. 1 step 110 in order to determine if thresholds defined in the service level agreement or service level objectives has been violated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5, 9-12, 13, 14, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US 8738972 B1) in view of LaFrance-Linden (US 20080098332 A1), and further in view of Anstey (US 20050228878 A1).
Regarding Claim 1, 12, 20

Bakman teaches:

A method comprising: collecting, by a server device that is executing within a server device cluster (col 12 lines 1-6 and 28-56 a server running a capacity manager, col 6 lines 24-31; col. 11, line 62 to col. 12, lines 1-
6 and 28-56), metric information indicative of an operational state of the server device (e.g., resource utilization metrics: see col. 13, lines 18-40), wherein the metric information is associated with a plurality of virtual computing instances executing on the server device (e.g., virtual machines or containers: see col. 5, line 28 to col. 6, line 10; col. 11, line 62 to col. 12, line 6; and col. 12, lines 28-34);

analyzing, by the server device and based on the metric information, whether a first condition associated with the first virtual computing instance is satisfied (e.g., whether CPU, memory usage, or other metric is above a threshold for the
first of the multiple VMs: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38);

(e.g., whether CPU, memory usage, or other metric is above a threshold for the second of the multiple VMs, so as to trigger an alert: see col. 15, lines 16-35 and col. 20, line 25 to col. 21, line 38); 

updating control information characterizing the operational state of the server device executing within the server device cluster (e.g., by determining a root
cause for a host-level alert being the multiple VMs having corresponding alerts: see col. 23, lines 40-51; col. 24, line 20-54; col. 26, lines 14-30; and col. 28, lines 9-24)

Bakman does not teach:

receiving, by the server device, input information indicative of a selection of a scope of test, wherein the scope of test includes a first virtual computing instance and a second virtual computing instance included within the plurality of virtual computing instances executing on the server device; 

determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first virtual computing instance and the second condition associated with the second virtual computing instance are both met, wherein determining whether the compound rule is satisfied includes focusing the evaluation on virtual computing instances within the scope of test in order to mitigate operational overhead of the server device, and 

wherein determining whether the compound rule is satisfied includes computing an aggregation function result for each of a specific number of monitoring intervals, 

determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold; and 

LaFrance-Linden teaches:

receiving, by the server device, input information indicative of a selection of a scope of test, wherein the scope of test includes a first virtual computing instance and a second virtual computing instance included within the plurality of virtual  (¶17 grouping nodes based on metrics associated with the nodes, Each group icon displayed in the GUI window can have a representative name and can contain group metrics that represent some aggregation of the metrics associated with the individual nodes ¶20 display of metrics associated with individual nodes is desirable, such as in response to clicking of a particular group icon (or selection of a menu control item in the GUI window 124) (input information indicative of a selection of a scope of test), then the node metrics information 114 stored in the storage 116 can be accessed to display such information in the GUI window 124 );

wherein determining whether the compound rule is satisfied includes focusing the evaluation on virtual computing instances within the scope of test in order to mitigate operational overhead of the server device (¶17 Each group icon displayed in the GUI window can have a representative name and can contain group metrics that represent some aggregation of the metrics associated with the individual nodes, ¶33 the grouper 102 can read the node metrics information 114 to perform some aggregation with respect to the metrics such that aggregated metric information is displayed with each of the group icons,

¶24 each entry of the tuple for the grouped node stores a range defined by the minimum and maximum metric values corresponding to the nodes in the group), and 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman in light of LaFrance-Linden in order to manage or to monitor information associated with nodes (e.g., computer nodes, storage server nodes, web server nodes, application server nodes, and so forth), graphical user interface (GUI) software can be used to present a GUI window that displays icons representing the nodes (LaFrance-Linden ¶1).

Bakman-LaFrance-Linden does not teach:


determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first virtual computing instance and the second condition associated with the second virtual computing instance are both met, 



determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold; and 



Anstey teaches:


determining, by the server device, whether a compound rule is satisfied by evaluating whether the first condition associated with the first virtual computing instance and the second condition associated with the second virtual computing instance are both met (¶14 ¶3 aggregate evaluation of a selected metric for a group of resources (first virtual computing instance and the second condition associated with the second virtual computing instance) of the plurality of resources, adjusting the aggregate evaluation of the selected metric in response to evaluation criteria (compound rule for the aggregate evaluation) and determining if any predetermined thresholds (if the compound rule is satisfied for the group of selected resource), ¶6 determine an aggregate evaluation of a selected metric for a group of resources of the plurality of resources fig. 1 step 110 determine if thresholds defined in the service level agreement or service level objectives have been violated)

wherein determining whether the compound rule is satisfied includes computing an aggregation function result for each of a specific number of monitoring intervals (¶19 aggregate evaluation (determining whether the compound rule is satisfied) of at least one metric across a plurality of resources during a predetermined time period or evaluation interval (monitoring interval)), 

determining a count of monitoring intervals in which the aggregation function result exceeds an aggregation function threshold, and determining whether the count exceeds a count threshold (¶19 a SLA evaluation for an evaluation interval may be started in response to the correct time as determined, times of unavailability are acquired or recorded for each resource in a group, a total aggregate downtime of the resources may be determined (determining whether the count exceeds a count threshold for the aggregation function), taking into account any outage overlaps or adjusting the aggregate downtown in response to any outage overlaps or evaluation criteria derived from the service level agreement ¶24 ¶27 as long as no 
more than one of the servers is unavailable at the same time during the 
evaluation interval, the service level objective is not violated and the 
service level agreement is not breached); and

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden in light of Anstey in order to provide a method and system to aggregate evaluation of one or more metrics across a plurality of resources (Anstey ¶1).

Regarding Claim 2, 13

Bakman-LaFrance-Linden-Anstey teaches:

The method of claim 1.

Bakman teaches:

The method of claim 1, wherein updating control information characterizing the operational state of the server device comprises generating event information indicative of determining that both the first condition and the second condition are satisfied (e.g., at least information including a collection of alarms, a root cause determination, and a recommendation: see Bakman, col. 23, lines 40-51; col. 24, lines 20-54; col. 26, lines 14-30; and col. 28, lines 9-23).

Regarding Claim 3, 14

Bakman-LaFrance-Linden-Anstey teaches:

The method of claim 1.

Bakman teaches:

The method of claim 1, wherein updating the control information characterizing the operational state comprises generating alarm information indicative of an (e.g., at least information including a collection of alarms, a root cause determination, and a recommendation: see Bakman, col. 23, lines 40-51; col. 24, lines 20-54; col. 26, lines 14-30; and col. 28, lines 9- 23). 

Regarding Claim 5, 16

Bakman-LaFrance-Linden-Anstey teaches: 

The method of claim 1.
Anstey teaches:

The method of claim 1, further comprising: receiving, by the server device and from a remote computing device, configuration information defining the compound rule associated with the specific condition (¶14 service level objective may specify evaluation criteria ¶23 ¶36 Templates 408 for service level agreements or objects may be created and stored in a service level management (SLM) database 410. ¶3 adjusting the aggregate evaluation of the selected metric in response to evaluation criteria (compound rule of the aggregate evaluation) and determining if any predetermined thresholds (if the compound rule is satisfied for the group of selected resource), ¶6).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakman-LaFrance-Linden in light of Anstey in order to provide a method and system to aggregate evaluation of one or more metrics across a plurality of resources (Anstey ¶1).

Regarding Claim 6, 17

Bakman-LaFrance-Linden-Anstey teaches:

The method of claim 1.

Bakman teaches:
The method of claim 1, wherein updating control information includes: determining whether an event mode is configured for at least one of the first virtual computing instance executing on the server device and the second virtual computing instance executing on the server device (e.g., determining that an alert event is configured for a given VM: see Bakman, col. 15, lines 32-50); and

in response to determining that the event mode is configured, generating event information indicative of occurrence of the specific condition (e.g., including a notification, a recommendation, etc.: see Bakman, col. 20, lines 25-67 and col. 22, lines 58-67).

Regarding Claim 9
Bakman-LaFrance-Linden-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein the first virtual computing instance and the second virtual computing instance are each a virtual machine (e.g., a virtual machine which implements a computer or application VM software: see Bakman, col. 5, line 66 to col. 6, line 31).

Regarding Claim 10
Bakman-LaFrance-Linden-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein the first virtual computing instance and the second virtual computing instance are each a container (e.g., a “tightly isolated virtualized module (for example...a container, and so on”): see Bakman, col. 5, lines 28-57 and col. 5, line 66 to col. 6, line 31).

Regarding Claim 11
Bakman-LaFrance-Linden-Anstey teaches:

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein collecting the metric information comprises monitoring at least one of central processing unit (CPU) usage, CPU time, memory usage, hard drive disk usage, available inbound network bandwidth, (e.g., at least CPU usage and memory usage: see Bakman, col. 12, lines 43-56; col. 15, lines 18-32; and col. 16, lines 6-10)


Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman-LaFrance-Linden-Anstey as applied in claim 1 above and further in view of Desai (US Patent No. 6,968,291).
Regarding Claim 7, 18

Bakman-LaFrance-Linden-Anstey teaches: 

The method of claim 1.

Bakman teaches: 

The method of claim 1, wherein updating control information includes: determining that an alert mode is configured for at least one of the first virtual computing instance executing on the server device and the second virtual computing instance executing on the server device (e.g., determining that an alert is configured for a given VM: see Bakman, col.
15, lines 32-50); and 

in response to determining that the alert mode is configured: determining whether an alert associated with the specific condition is active (e.g.,
determining whether to issue the alert: see Bakman, col. 15, lines 18-50), 

Bakman-LaFrance-Linden-Anstey does not teach: 

and generating alarm information indicative of an active alarm condition in response to determining that the alert associated with the specific condition is not active.

Desai teaches: 

and generating alarm information indicative of an active alarm condition in response to determining that the alert associated with the specific condition is not (e.g., a notification that a given alert has been deactivated: see col. 9, line 52 to col. 10, line 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Bakman-LaFrance-Linden-Anstey with the teachings of Desai in order to apprise administrators of the status of the system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445